Quillian, Judge.
The defendant was indicted for the offense of burglary in that he entered the apartment of one Larry Queen and stole a stereo phonograph and an antique clock. The jury found the appellant guilty and set sentence at 4 years. Judgment was duly entered upon the verdict as rendered. The defendant’s motion for new trial was overruled and appeal taken to this court.
The facts of this case as set forth in the brief on behalf of the defendant are as follows: "Larry Jackson Queen testified that when he returned from work at about 3:15 in the afternoon he found that someone had broken into his apartment. His stereo and an antique clock were missing. Subsequently the two items were turned over to him by detectives Grizzell and Dickerson. On cross examination Queen stated that a neighbor got the description and license number of the vehicle that was used to carry away the stereo and clock. Queen relayed this information to the police. B. F. Grizzell, a detective, investigated the burglary. He received information to be on the lookout for a 1963 red Chevrolet, tag number EC 1712, and obtained a search warrant for said vehicle. The next day, July 18, Grizzell spotted the 1963 Chevrolet being driven by the appellant. The stereo was found in the vehicle along with a 38 pistol. After being advised of his constitutional rights Falls stated that he broke into the house, but would not name the others involved. The appellant took Grizzell to his home and gave him the two speakers and the antique clock that were taken in the burglary. Richard Holt was a passenger and was also arrested, but was released later. The *265state rested. The defense consisted of the unsworn statement of the appellant. He claimed other people committed the burglary, and he bought the property from them.” Held:
Submitted May 1, 1973
Decided June 20, 1973.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Morris H. Rosenberg, Robert A. Weathers, for appellee.
The defendant’s contention that the evidence was insufficient to support the verdict is not meritorious.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.